From:            Brian Lake
To:              Jeanne Mirer
Cc:              Josh Belinfante
Subject:         RE: Palast et al v Crittenden
Date:            Monday, March 18, 2019 9:23:34 AM
Attachments:     image001.jpg


Jeanne,

Contained in the dropbox link below are Confirmation Notice Report spreadsheets from 2013
– 2018. The lists are up to date as of this month.

https://www.dropbox.com/sh/xt96iyw0trdzkuz/AAD4wNq5uZgnUeGumJPk48ofa?dl=0

These reports show, for each person who was sent a confirmation notice, the following
information:

* When the notice was sent;
* The type of notice (i.e., National-Change-Of-Address, Returned Mail, No Contact);
* The current status of the registration
* The last date the person voted; and
* The response from the elector (if any)

In 2013, the Secretary’s office transitioned to a new voter registration system and, therefore,
the data is only available from the new system beginning in mid-2013. However, this still
includes all information from the “No Contact” confirmation notices sent in 2013 as they were
sent in the latter half of that year.

We have confirmed that the Secretary’s office does not have copies of the NCOA and No
Contact confirmation notices sent by the counties prior to 2015.

We believe these documents cover the data you have requested. If you have additional
questions or concerns, please let us know.




Brian E. Lake
Robbins Ross Alloy Belinfante Littlefield LLC
www.robbinsfirm.com

Robbins Government Relations LLC
www.robbinsgr.com

500 14th Street, NW
Atlanta, GA 30318
404.856.3277 (Direct)
678.701.9381(Main)
404.856.3250 (Fax)
  NOTE: This email is intended for the use and benefit of the addressed recipient(s) only. If you are not an addressee, your
  unauthorized review, use, disclosure, dissemination, distr bution, or copying of this communication, or any of its contents, is
  proh bited. If you have received this communication in error, please contact me by reply email and destroy all copies of the
  original message. IRS Circular 230 requires me to state that any opinions expressed with respect to a significant tax issue
  are not intended or written by me to be used, and cannot be used by you, for the purpose of avoiding penalties that may be
  imposed on you or any other person who may examine this correspondence in connection with a Federal tax matter.




  From: Jeanne Mirer [mailto:jmirer@mmsjlaw.com]
  Sent: Thursday, February 28, 2019 2:38 PM
  To: Brian Lake <Brian.Lake@robbinsfirm.com>
  Subject: Palast et al v Crittenden

  Dear Mr. Lake:
  This letter memorializes our discussion on February 21, 2019.

                                                                                     I told you that we
  had modified our position somewhat on what we needed to resolve the case, to wit we were no
  longer seeking the Cross Check lists from 2016 and 2017 but needed the confirmation information
  which resulted in the removal of voters from the voter rolls in 2016 and 2017. I also told you that
  Ryan Germany stated this information was available and there was a willingness to provide it.
  Because we did not agree then about the Crosscheck lists, he did not provide the confirmation
  information.

  You asked that I put our request in writing, and you would treat it as a request for production of
  document.

      Plaintiffs request the following documents:
      All confirmation notices which were sent to Georgia voters which resulted in their removal from the

      voter rolls in 2016 or 2017. (These would have been from at least 2013)
      All documents showing the reason the confirmation notice was sent.

      All documents which show the responses received as a result of the confirmation notices being

      sent.

  As I told you, if you no longer have the postcards themselves I am sure you have the information
  requested in some electronic form which shows the list of people receiving cards and their
  responses if any. We would be willing to accept these verified lists which contain this information in
  electronic form.




  Please get back to me as soon as possible regarding this.
  Sincerely,
  Jeanne Mirer
  212 231 2235
